



COURT OF APPEAL FOR ONTARIO

CITATION: Rana v. Unifund Assurance Company, 2016 ONCA 906

DATE: 20161129

DOCKET: M46544, M46974, M46942, C61998

Pepall, Hourigan and Huscroft JJ.A.

BETWEEN

Kris Rana

Appellant

(Responding Party)

and

Unifund Assurance Company

Respondent

(Moving Party)

Kris Rana, acting in person

Christina M. Martin, for the moving party

Heard: November 17, 2016

ENDORSEMENT

[1]

There are three matters before us:

(1)

the
    moving party Unifund Assurance Companys motion to quash the appellant Kris
    Ranas appeal from the April 7, 2016 order of Dunphy J. (M46544);

(2)

the
    appellants cross-motion (M46974); and

(3)

the
    appellants appeal from the April 7, 2016 order of Dunphy J. (C61998).

[2]

The appellant also had brought a motion to review the October 10, 2016
    order of Juriansz J.A. (M46942), however that motion was not on the court list
    for hearing. Without objection from either party, we therefore adjourned that
    motion to a date to be fixed.

[3]

The moving party, Unifund Assurance Company, moves to quash the
    appellants appeal of the January 5, 2016 order of Dow J. and the April 7, 2016
    order of Dunphy J.

[4]

In the January 5, 2016 order, Dow J. adjourned the trial of this action
    to January 30, 2017; ordered costs thrown away of $3,729 payable by the
    appellant within 45 days or by February 29, 2016; and ordered her to execute certain
    medical record authorizations.

[5]

Dunphy J.s April 7, 2016 order dismissed the appellants motion to set
    aside or vary Dow J.s January 5, 2016 order requiring her to pay costs thrown
    away and ordered her to pay costs of $4,500 within 30 days. He determined that
    the record before him did not justify intervention pursuant to r. 59.06 of the
Rules
    of Civil Procedure
, R.R.O. 1990, Reg. 194, and that the
Human Rights
    Code
, R.S.O. 1990, c. H.19
was inapplicable.

[6]

Counsel for the moving party wrote to the appellant on May 2, 2016,
    confirming that it appeared she was appealing from Dow J.s January 5, 2016
    order and Dunphy J.s April 7, 2016 order, both interlocutory orders for which
    the appeal route was to the Divisional Court. Counsel advised of the moving
    partys intention to bring a motion to quash the appellants appeal for lack of
    jurisdiction.

[7]

The appellant responded that she was not appealing Dow J.s January 5,
    2016 order. Before us, the appellant reiterated this fact.

[8]

The appellant brought a motion for leave to appeal Dunphy J.s April 7,
    2016 order in the Divisional Court. On August 16, 2016, Nordheimer J. dismissed
    the appellants motion for leave to appeal to the Divisional Court.

[9]

An appeal lies to the Divisional Court from an interlocutory order of a
    judge of the Superior Court with leave:
Courts of Justice Act
, R.S.O.
    1990, c. C.43, s. 19(1)(b).

[10]

Both the January 5, 2016 order of Dow J. and the April 7, 2016 order of
    Dunphy J. are interlocutory orders. Neither order finally disposed of the
    rights of the parties nor any claim or defence raised: see
Hendricksen v.
    Kallio
, [1932] O.R. 675 (C.A.) and
Ball v. Donais
(1993), 13 O.R.
    (3d) 322 (C.A.). As such, an appeal does not lie to this court and this court
    does not have jurisdiction.

[11]

In the circumstances, the moving partys motion is granted and the
    appeal from Dunphy J.s April 7, 2016 order is quashed. In any event, given
    Nordheimer J.s order, the appeal before this court is moot. To the extent any
    appeal was taken from Dow J.s January 5, 2016 order, it too is quashed. It
    follows that the appellants cross-motion is dismissed.

[12]

The appellant is to pay the moving partys costs of the motion to quash
    and the appeal fixed in the amounts of $3,500 and $3,500 respectively, both
    inclusive of disbursements and tax and payable within 30 days.

[13]

The motion to review the October 10, 2016 order of Juriansz J.A. is
    adjourned to a date to be fixed by the Registrar. Costs of todays attendance
    relating to that motion are reserved to the panel hearing the motion.

[14]

The moving party shall take out the order consistent with the terms of
    this endorsement. Approval of the form and contents of the order by the
    appellant is dispensed with. The moving party is to send a copy of the issued
    and entered order to the appellant at her last known address.

S.E. Pepall J.A.

C.W. Hourigan J.A.

Grant Huscroft J.A.


